Case 1:19-cv-11479-PKC Document 75
                                71 Filed 06/09/21
                                         04/27/21 Page 1 of 5




                    For the reasons stated in the
                    Court's Order of April 26, 2021,
                    the motion is DENIED.
                    SO ORDERED.
                    Dated: 6/9/2021




                                   Mailed 6/9/2021
Case 1:19-cv-11479-PKC Document 75
                                71 Filed 06/09/21
                                         04/27/21 Page 2 of 5
Case 1:19-cv-11479-PKC Document 75
                                71 Filed 06/09/21
                                         04/27/21 Page 3 of 5
Case 1:19-cv-11479-PKC Document 75
                                71 Filed 06/09/21
                                         04/27/21 Page 4 of 5
Case 1:19-cv-11479-PKC Document 75
                                71 Filed 06/09/21
                                         04/27/21 Page 5 of 5
